Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on January 8, 2020, September 9, 2020, & September 29, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 								       The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1 (similarly claim 10 & claim 19): The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method (or system) of performing computation in a hybrid quantum-classical computing system comprising a classical computer and a quantum processor, comprising: computing, by a classical computer, a model Hamiltonian onto which a selected problem is mapped, wherein the model Hamiltonian comprises a plurality of sub- Hamiltonians; setting a quantum processor in an initial state, wherein the quantum processor comprises a plurality of trapped ions, each of which has two frequency-separated states defining a qubit; transforming the quantum processor from the initial state to a trial state based on each of the plurality of sub-Hamiltonians and an initial set of variational parameters by applying a reduced trial state preparation circuit to the quantum processor; measuring an expectation value of each of the plurality of sub-Hamiltonians on the quantum processor; and determining, by the classical computer, if a difference between the measured expectation value of the model Hamiltonian is more or less than a predetermined value, wherein the classical computer either: selects another set of variational parameters based on a classical optimization method if it is determined that the difference is more than the predetermined value and then: sets the quantum processor in the initial state, transforms the quantum processor from the initial state to a new trial state based on each of the plurality of sub- Hamiltonians and the another set of variational parameters by applying a new reduced trial state preparation circuit to the quantum processor, and measures an expectation value of the each of the plurality of sub-Hamiltonians on the quantum processor after transforming the quantum processor to the new trial state; or outputs the measured expectation value of the model Hamiltonian as an optimized 	solution to the selected problem if it is determined that the difference is less than the predetermined value.

The most relevant prior art reference due to Higgott et al. (Pub. No.: WO 2019/220122 A1) substantially discloses a method of performing computation in a hybrid quantum-classical computing system comprising a classical computer (Fig. 11 – 1150) and a quantum processor (Fig. 11 – 1110). The method comprises performing an iterative optimization procedure. Each iteration of the optimization procedure comprises: preparing a first ansatz trial state using a first arrangement of quantum gates, the first ansatz trial state having a first state energy which is dependent on a trial state variable; performing an energy estimation routine to determine and output a value associated with an estimate for the first ansatz trial state energy; performing an overlap estimation routine to determine and output a degree of overlap between a first prepared state corresponding with or based on the first ansatz trial state, and a second prepared state corresponding with or based on a known state; determining the value of an optimization function based on the outputs of the energy estimation routine and the overlap estimation routine; and updating the trial state variable. The method further comprises performing iterations of the optimization procedure until a stopping criterion is reached, and further comprises outputting a value for the at least one unknown energy level. 

Regarding Claims 2-9, 11-18 & 20: these claims are allowed because of their dependency status from either claim 1, 10 or 19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/01/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812